     Case 2:19-cv-02491-DMG-JC Document 33 Filed 08/02/19 Page 1 of 3 Page ID #:224
 Name and address:
 Mark A. Campbell (SB# 93595)
 Murphy, Campbell, Alliston & Quinn
 8801 Folsom Boulevard, Suite 230
 Sacramento, CA 95826

 Telephone: (9 16) 400-2300
 Fax: (916) 400-23 11
 Mcampbell@murphycampbell.com

                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA
VITALITY GROUP INTERNATIONAL, INC., a                           CASE NUMBER:
Delaware corporation,                                                           2:19-cv-02491 DMG(JCx)
                                                 PLAINTIFF(S)
                               v.

VITALITY HEALTH PLAN OF CALIFORNIA, INC., a                                REQUEST FOR APPROVAL OF
California corporation,                                                  SUBSTITUTION OR WITHDRAWAL
                                               DEFENDA 'T(S)                     OF COUNSEL

                                                    INSTRUCTIONS
Generally, an attorney may withdraw from representing a party in a case without the Court's permission if another
member of the attorney's firm or agency will continue to represent that party and the withdrawing attorney is not the
only member in good standing of the Bar of this Court representing that party. In that circumstance, the withdrawing
attorney should complete and file a "Notice of Appearance or Withdrawal of Counsel" (Form G-123), instead of this
"Request for Approval of Substitution or Withdrawal of Counsel" (Form G-01).
Notably, however, Court permission for withdrawal or substitution is required if no member of the withdrawing
attorney's firm or agency will remain as counsel of record. In such circumstances, the attorney(s) seeking to withdraw
should complete and file this "Request for Approval of Substitution or Withdrawal of Counsel" (Form G-01), and submit
a proposed "Order on Request for Approval of Substitution or Withdrawal of Counsel" (Form G-01 Order).
If the circumstances surrounding an attorney's withdrawal or request to substitute other counsel are not covered by this
Form G-01, the attorney may instead file a regularly noticed motion supported by a more detailed memorandum of
points and authorities.

SECTION I - WITHDRAWING ATTORNEY
Please complete the following information for the attorney seeking to withdraw (provide the information as it currently
appears on the docket; if the attorney appeared pro hac vice, enter "PHV" in the field for "CA Bar Number''):

Name: Patrick W. Kelly                                                           CA Bar Number: 274588

Firm or agency: Snell & Wilmer L.L.P.

Address: 350 South Grand Avenue, Suite 3100, Los Angeles, CA 90071

Telephone Number: (213) 929-2500
                        ~--'-~~~~~~~~~~~
                                                                  Fax Number:      (2 13) 929-2525
                                                                                   ~~~~~~~~~~~~~~




E-mail: pkelly@swlaw.com

Counsel of record for the following party or parties: Vitality Health Plan of California, Inc.




Other members of the same firm or agency also seeking to withdraw: Andrew F. Halaby; CA Bar Number 282519;
 ahalaby@swlaw.com


G-01 (06/13)                  REQUEST FOR APPROVAL OF SUBSTIT UTION OR WITHDRAW AL OF COUNSEL                   Page l of2
      Case 2:19-cv-02491-DMG-JC Document 33 Filed 08/02/19 Page 2 of 3 Page ID #:225


SECTION II - NEW REPRESENTATION

O       No new counsel is necessary. The party or parties represented by the attorney(s) seeking to withdraw will continue
        to be represented by another attorney/firm who has already entered an appearance as counsel of record for that
        party or parties in this case, and who is a member in good standing of the Bar of this Court.
O       The party or parties represented by the attorney(s) seeking to withdraw have not retained new counsel and wish to
        proceed prose, as self-represented litigants.

IRJ     The party or parties represented by the attorney(s) seeking to withdraw have retained the following new counsel,
        who is a member in good standing of the Bar of this Court:

        Name: Mark A. Campbell                                                             CA Bar Number: 93595~~~~~~~~




        Firm or agency: Murphy Campbell Alliston & Quinn

        Address: 8801 Folsom Boulevard, Suite 230, Sacramento, CA 95826

        Telephone Number: (916) 400-2300
                              ..;.____.:.~~~~~~~~~~~
                                                                         Fax Number:         (9 16) 400-2311
                                                                                            ..;,,____.:.~~~~~~~~~~~~



        E-mail: mcampbell@murphycampbell.com


SECTION III - SIGNATURES

Withdrawing Attorney
I am currently counsel of record in this case, and am identified above in Section I as the "Withdrawing Attorney." I have
given notice as required by Local Rule 83-2.3. I hereby request that I and any other attorney(s) listed in Section I be
allowed to withdraw from this case.

      Date: 07/ 30/2019                              Signature: Isl Patrick W. Kelly

                                                     Name:         Patrick W. Kelly

New Attorney (if applicable)
I have been retained to appear as counsel of record in this case, and my name and contact information are given above in
Section II. I am a member in good standing of the Bar of this Court.


      Date: 07/ 30/ 2019                             Signature: Isl Mark A. Campbell

                                                     Name:         Mark A. Campbell

Party Rtpresented by Withdrawing Attorney
I am currently represented by, or am an authorized representative of a party currently represented by, the Withdrawing
Attorney listed above. I consent to the withdrawal of my current counsel, and to (check if applicable}:
                                         [8] substitution of cow1sel as specified above.
                                         O   representing myself prose in this case


      Date: 07/30/2019                               Signature:

                                                      Name:




G-01 (06/13)                 REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAW AL OF COUNSEL                         Page 2 of2
                                                     Case 2:19-cv-02491-DMG-JC Document 33 Filed 08/02/19 Page 3 of 3 Page ID #:226



                                                               1                            SIGNATURE CERTIFICATION
                                                               2

                                                               3         Pursuant to Local Rule 5-4.3.4(a)(2)(i), I hereby certify that all other
                                                               4   signatories listed, and on whose behalf the filing is submitted, concur in the filing’s
                                                               5   content and have authorized the filing.
                                                               6

                                                               7
                                                                   Dated:       August 2, 2019
                                                               8
                                                                                                               By: /s/ Patrick Kelly
                                                               9                                                  Patrick W. Kelly
                                                              10

                                                              11
SNELL & WILMER

                              LOS ANGELES, CALIFORNIA 90071
                                350 SOUTH GRAND AVENUE




                                                              12
                                   CITY NATIONAL 2CAL
                     LAW OFFICES

                                        SUITE 3100




                                                              13
            L.L.P.




                                                              14

                                                              15

                                                              16

                                                              17

                                                              18

                                                              19

                                                              20

                                                              21

                                                              22

                                                              23

                                                              24

                                                              25

                                                              26

                                                              27

                                                              28                                                                 REQUEST FOR APPROVAL OF
                                                                                                                          SUBSTITUTION OR WITHDRAWAL OF
                                                                                                              -3-                                  COUNSEL
                                                                                                                                     2:19-cv-02491 DMG(JCx)
